Name: 2006/410/EC: Commission Decision of 24 May 2006 setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) NoÃ 1782/2003, are made available to the EAFRD and the amounts available for EAGF expenditure
 Type: Decision
 Subject Matter: regions and regional policy;  EU finance
 Date Published: 2008-11-15; 2006-06-15

 15.6.2006 EN Official Journal of the European Union L 163/10 COMMISSION DECISION of 24 May 2006 setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003, are made available to the EAFRD and the amounts available for EAGF expenditure (2006/410/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 12(2) and (3) thereof, Whereas: (1) Article 10 of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (2) sets out the method for calculating the net amounts of modulation to be made available to the European Agricultural Fund for Rural Development (EAFRD). Articles 143d and 143e of that Regulation fix the amounts to be made available to the EAFRD for restructuring in cotton and tobacco regions. (2) The maximum annual amounts available to European Agricultural Guarantee Fund (EAGF) expenditure before the transfers to EAFRD until 2013 are set out in Annex I of the Interinstitutional Agreement on the financial framework 2007 to 2013 (3). (3) The amounts to be made available to EAFRD and the net balance to be made available for EAGF expenditure should be fixed on the basis of those maximum annual amounts for the budget years 2007 to 2013, HAS DECIDED AS FOLLOWS: Sole Article The amounts available for the budget years 2007 to 2013 to the European Agricultural Fund for Rural Development (EAFRD) pursuant to Articles 10(2), 143d and 143e of Regulation (EC) No 1782/2003, as well as the net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, are set out in the Annex to this Decision. Done at Brussels, 24 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. Regulation as amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 319/2006 (OJ L 58, 28.2.2006, p. 32). (3) Not yet published in the Official Journal. ANNEX (in million EUR) Budget year Amounts made available to the EAFRD Net balance available for EAGF expenditure Article 10(2) of Regulation (EC) No 1782/2003 Article 143d of Regulation (EC) No 1782/2003 Article 143e of Regulation (EC) No 1782/2003 2007 984 22 44 753 2008 1 241 22 44 954 2009 1 252 22 45 405 2010 1 257 22 45 867 2011 1 231 22 484 45 880 2012 1 231 22 484 46 356 2013 1 228 22 484 46 840